DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 14 July 2022. In view of this communication, claims 1-7 and 11-15 are pending in the application with claims 8-10 and 16-20 cancelled by the Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks, filed 14 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 has been withdrawn. 
Allowable Subject Matter
Claim 1-7 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim an interface for mitigating electromagnetic interference (EMI) comprising, inter alia, first and second metallization layers patterned with traces for conducting filtered signals and unfiltered signals, respectively, the first metallization layers sandwiched between first and second ground planes, the second metallization layers sandwiched between third and-3- fourth ground planes, wherein the first and second metallization layers extend throughout both first and second sides of the printed circuit board so as to provide circuit component access to both filtered and unfiltered signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oberhammer (US 6,037,846 A) teaches an interface (1, 2) for mitigating electromagnetic interference on a printed circuit board (3) configured to contain one or more circuit components (6), defining an interface region, a first PCB side, and a PCB second side, the interface region separating the PCB first side (4) from the PCB second side (5), the interface comprising: (Oberhammer Fig. 3; column 6, lines 39-44: Faraday shield for EMI protection has top case 1 and bottom case 2; column 6, lines 46-50: circuit components 6 mounted on top face 4 of PCB 3; column 7, lines 1-5: PCB bottom face 5); a partition wall (17, 21), projecting outward from the interface region, the partition wall configured to provide EMI shielding between the first side and the second side; (Oberhammer Fig. 3; column 7, lines 24-32: partition walls 17, 21 are part of the EMI shielding case 1, 2); one or more pairs of input pads (42) and output pads (42), each of the one or more pairs straddling the interface region and configured to accommodate an EMI line filter (34); wherein: each of the one or more input pads (42) is disposed on the first side; and each of the one or more output pads is disposed on the second side (42); and (Oberhammer Fig. 3; column 8, lines 41-59: line filters 34 are positioned in notches in the walls with leads 42 on either side); a ground barrier (22) disposed in the printed circuit board proximate the interface region. (Oberhammer Fig. 3; column 7, lines 66-67: gasket 22 is connected to shield 2 and is grounded)
Soler et al. (US 5,684,340 A) teaches a method of mitigating electromagnetic interference (column 6, lines 43-44) on a printed circuit board (column 6, line 45) using an interface, the PCB configured to contain one or more circuit components (column 5, lines 40-42: components 46), a PCB first side and second side, the interface region separating the PCB first side from the PCB second side, the interface comprising a partition wall (column 6, lines 60-63: “boundary of the first and second zone”) projecting outward from the interface region and configured to provide EMI shielding (column 6, lines 43-44: “preventing electromagnetic interference”) between the first and second side, the method comprising: receiving one or more filterable electrical signals at one or more input/output connectors, each of the one or more I/O connectors disposed on the PCB first side (column 6, lines 51-55: “other devices”); filtering, by one or more EMI filters, each electrically connected to corresponding one or more input pads, the associated one or more filterable signals. (column 6, lines 56-59: filter means incorporated on the printed circuit board); one or more pairs of input and output pads, each straddling the interface region and configured to accommodate an EMI line filter, and a ground barrier disposed in the printed circuit board proximate the interface region (column 6, lines 56-59: conductors for interconnecting the first and second zones); transmitting each of the one or more filterable electrical signals through at least one of the one or more signal planes to the one or more pairs of input pads. (column 3, lines 1-5: signals are transmitted through the PCB from one side of the enclosure to another)
Acatay et al. (US 5504659 A)
Hill (US 6023202 A)
Cosquer et al. (US 5566040 A)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847